DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant's arguments filed November 4, 2021 have been fully considered but they are not persuasive.
With regards to Applicant’s arguments concerning the ‘collection cup’ limitation: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., any specific structure for the terms ‘pedestal’ and ‘removable tab’) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner notes Applicant’s claim does not provide any specific structure for ‘pedestal’ or ‘removable tab’. As currently claimed the claim only requires a ‘pedestal’ and a ‘removable tab’ without defining any particular structural characteristics beyond location. Fay teaches the removable tab (70) as show in Figure 1 that can be removed from the recessed area (Column 6, Lines 35-37 of Fay). Fay further teaches a pedestal (43) at the bottom of base (42) and further 
Response to Amendment
Claim Objections
Claim 44 is objected to because of the following informalities:  ‘the collection cup and base’ should read ‘the collection cup and the base’.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites the limitation "the resilient material" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-25, 27-28, and 43-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (US 2019/0076131) in view of Fay (US Patent No. 4589548).
Regarding claim 21, Karlsson teaches an assembly for collecting oral fluids, saliva, or sputum (Abstract), comprising: 
a collection section (2); 
at least one hollow needle (22) positioned at least partially in the collection cup (Figures 3 and 5a); 
a base (6) engaged with the collection section (Figure 2), the base comprising: 
at least one vacuum tube (5) positioned in the base; and 
Karlsson is silent on the base having the claimed associated structures.
Fay teaches a base (42) comprising:
a thin walled body (at least one of 56, 58, 60); 
a pedestal (43) forming the bottom of the base (Figures 1-2); and 
a recessed section (45) formed in the pedestal (Figures 1-2); 
at least one vacuum tube (12) positioned in the base (Figures 1-2); and 
a removable tab (70) positioned in the recessed section (Figure 1-2; Column 6, Lines 35-37). 
Fay further teaches a collection cup (24; Figures 1-2).
It would have been obvious to one of ordinary skill in the art to have modified Karlsson with Fay because it provides enhanced stability of the apparatus (Column 4, Lines 46-47 of Fay) and it allows for an improved collection apparatus which allow for quick, easy, and safe capping of a collection container with lowered risk of contamination (Column 1, Line 65-Column 2, Line 2).
Regarding claim 22, Karlsson in view of Fay teach wherein when the removeable tab is positioned in the recessed section of the pedestal, the positional relationship between the at least one hollow needle and the at least one vacuum tube is static (See rejection of claim 21 
Examiner further notes given the conditional language of this claim (‘when’), the limitations are following and tied to that language are not given patentable weight (See In re Johnston, 435 F.3d 1381, 1384 (Fed. Cir. 2006): “[O]ptional elements do not narrow the claim because they can always be omitted.”).
Regarding claim 23, Karlsson in view of Fay teach wherein when the removeable tab is removed from the recessed section of the pedestal, the at least one hollow needle and the at least one vacuum tube can move relative to each other (See rejection of claim 21 above for structures taught by each reference; Further see Column 6, Lines 36-35 of Fay, after the use of the tab taught by Fay, the tube can be moved around thus meeting this limitation). It would have been obvious to one of ordinary skill in the art to have modified Karlsson with Fay because it allows for an improved collection apparatus which allow for quick, easy, and safe capping of a collection container with lowered risk of contamination (Column 1, Line 65-Column 2, Line 2).
Examiner further notes given the conditional language of this claim (‘when’), the limitations are following and tied to that language are not given patentable weight (See In re Johnston, 435 F.3d 1381, 1384 (Fed. Cir. 2006): “[O]ptional elements do not narrow the claim because they can always be omitted.”).
Regarding claim 24, Karlsson teaches wherein the assembly further comprises a vacuum tube holder positioned within the base (Figure 5b) and arranged to reversibly engage the one or more vacuum tubes (i.e., in use, the user pushes the cap so that seal of vacuum tube is penetrated; Paragraph 0056).
claim 25, Karlsson teaches further comprising at least one penetrable sleeves (25), each covering one of the at least one hollow needle (Figure 3; Paragraph 0038).
Regarding claim 27, Karlsson is silent on the cap. Fay teaches wherein: the assembly further comprises a cap (34); 
a hinge (36) to rotationally secure the cap to the collection cup (Figure 2); and 
a protrusion and snap mechanism for closing an opening (26) of the collection cup (Figure 2; elements 38, and 40 allowing for the closing).
It would have been obvious to one of ordinary skill in the art to have modified Karlsson with Fay because it allows for an improved collection apparatus which allow for quick, easy, and safe capping of a collection container with lowered risk of contamination (Column 1, Line 65-Column 2, Line 2).
Regarding claim 28, Karlsson in view of Fay are silent on wherein as the at least one hollow needle and the at least one vacuum tube move closer to each other, the at least one hollow needle engages with the at least one vacuum tube. Examiner notes given the conditional language of this claim (‘wherein as’), the limitations are following and tied to that language are not given patentable weight (See In re Johnston, 435 F.3d 1381, 1384 (Fed. Cir. 2006): “[O]ptional elements do not narrow the claim because they can always be omitted.”).
Regarding claim 43, Karlsson teaches further comprising a resilient sleeve (25) positioned in a bottom end of the collection cup (Figure 3; Paragraph 0038)
Regarding claim 44, Karlsson is silent on wherein when the collection cup and the base are moved toward each other, the resilient sleeve compresses and applies a force resisting the collection cup and base moving toward each other. Examiner further notes given the conditional language of this claim (‘when’), the limitations are following and tied to that language are not given patentable weight (See In re Johnston, 435 F.3d 1381, 1384 (Fed. Cir. 2006): “[O]ptional elements do not narrow the claim because they can always be omitted.”).
claim 45, Karlsson is silent on wherein when the resilient sleeve is in an uncompressed state, the first hollow needle and a second hollow needle are positioned within the resilient material. Examiner further notes given the conditional language of this claim (‘when’), the limitations are following and tied to that language are not given patentable weight (See In re Johnston, 435 F.3d 1381, 1384 (Fed. Cir. 2006): “[O]ptional elements do not narrow the claim because they can always be omitted.”).
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (US 2019/0076131) in view of Fay (US Patent No. 4589548) as applied to claim 21 above in view of Spiteri (US 2017/0196542).
Regarding claim 26, Karlsson is silent on the filter. Spiteri teaches further comprising a filter (21) arranged to be positioned in an interior of the collection cup (Paragraph 0121). It would have been obvious to one of ordinary skill in the art to have modified Karlsson with Spiteri such that the collection cup comprises a filter as taught by Spiteri because doing so allows separation of relatively large particulate matter from a sample (Paragraph 0121 of Spiteri).
Claims 29-34, 36, and 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (US 2019/0076131) in view of Fay (US Patent No. 4589548) as applied to claim 21 above in view of Holmes et al. (US 2014/0073990).
Regarding claim 29, Karlsson is silent on the exact use of multiples of the needle, tube, and seal. Holmes teaches wherein: the at least one hollow needle comprises a first hollow needle (1150) and a second hollow needle (1152) (Paragraph 0158); the at least one vacuum tubes comprise a first vacuum tube (1146a) and a second vacuum tube (1146b) (Paragraphs 0153 and 0080); and the one or more penetrable seals comprises a first penetrable seal (1148a) and a second penetrable seal (1148b) (Paragraph 0158). It would have been obvious to one of ordinary skill in the art to have modified Karlsson with Holmes because it allows dividing of a sample into different containers for different analysis/processing (Paragraphs 0002 and 0005-0008 of Holmes).
claim 30, Karlsson is silent on the exact use of multiples of seal. Holmes teaches further comprising: a first penetrable seal (1148a) positioned to seal a top end of the first vacuum tube; and a second penetrable seal (1148b) positioned to seal a top end of the second vacuum tube (Paragraph 0158). It would have been obvious to one of ordinary skill in the art to have modified Karlsson with Holmes because it allows dividing of a sample into different containers for different analysis/processing (Paragraphs 0002 and 0005-0008 of Holmes).
Regarding claim 31, Karlsson in view of Fay and Holmes teach wherein when the removeable tab is positioned in the recessed section of the pedestal, the positional relationship between the first hollow needle and the first vacuum tube is static and the positional relationship between the second hollow needle and the second vacuum tube is static (See rejection of claims 21 and 29 above for structures taught by each reference; Further see Figure 2 of Fay, before collection the tab taught by Fay is still in the recessed section and the elements are static relative to each other to allow for collection). It would have been obvious to one of ordinary skill in the art to have modified Karlsson with Fay because it allows for an improved collection apparatus which allow for quick, easy, and safe capping of a collection container with lowered risk of contamination (Column 1, Line 65-Column 2, Line 2). Examiner further notes given the conditional language of this claim (‘when’), the limitations are following and tied to that language are not given patentable weight (See In re Johnston, 435 F.3d 1381, 1384 (Fed. Cir. 2006): “[O]ptional elements do not narrow the claim because they can always be omitted.”).
Regarding claim 32, Karlsson in view of Fay and Holmes teach wherein when the removeable tab is removed from the recessed section of the pedestal, the first hollow needle and the first vacuum tube can move relative to each other and the second hollow needle and the second vacuum tube can move relative to each other. (See rejection of claims 21 and 29 above for structures taught by each reference; Further see Column 6, Lines 36-35 of Fay, after the use of the tab taught by Fay, the tube can be moved around thus meeting this limitation). It 
Regarding claim 33, Karlsson in view of Fay and Holmes teach wherein: as the first hollow needle and the first vacuum tube move closer to each other, the first hollow needle penetrates the first penetrable seal; and as the second hollow needle and the second vacuum tube move closer to each other, the second hollow needle penetrates the second penetrable seal (See rejection of claims 21 and 29 above for structures taught by each reference; Further see Paragraph 0158 of Holmes for the needles penetrating the seals). It would have been obvious to one of ordinary skill in the art to have modified Karlsson with Holmes because it allows dividing of a sample into different containers for different analysis/processing (Paragraphs 0002 and 0005-0008 of Holmes). Examiner further notes given the conditional language of this claim (‘as’), the limitations are following and tied to that language are not given patentable weight (See In re Johnston, 435 F.3d 1381, 1384 (Fed. Cir. 2006): “[O]ptional elements do not narrow the claim because they can always be omitted.”).
Regarding claim 34, Karlsson teaches wherein the assembly further comprises a vacuum tube holder positioned within the base (Figure 5b) and arranged to reversibly engage the one or more vacuum tubes (i.e., in use, the user pushes the cap so that seal of vacuum tube is penetrated; Paragraph 0056).
Regarding claim 36, Karlson is silent on the cap and hinge. Fay teaches wherein: the assembly further comprises a cap (34); a hinge (36) to rotationally secure the cap to the 
It would have been obvious to one of ordinary skill in the art to have modified Karlsson with Fay because it allows for an improved collection apparatus which allow for quick, easy, and safe capping of a collection container with lowered risk of contamination (Column 1, Line 65-Column 2, Line 2).
Regarding claim 38, Karlsson is silent explicitly on further comprising a first penetrable sleeve covering the first hollow needle and a second penetrable sleeve covering the second hollow needle (specifically having two separate elements). Karlsson teaches further comprising one or more penetrable sleeves (25), each covering one of the one or more hollow needles (Figure 3; Paragraph 0038). Thus it would have been obvious to one of ordinary skill in the art to have modified Karlsson to include multiples since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 39, Karlsson teaches further comprising a resilient sleeve (25) positioned in a bottom end of the collection cup (Figure 3; Paragraph 0038)
Regarding claim 40, Karlsson is silent on wherein when the collection cup and the base are moved toward each other, the resilient sleeve compresses and applies a force resisting the collection cup and base moving toward each other. Examiner further notes given the conditional language of this claim (‘when’), the limitations are following and tied to that language are not given patentable weight (See In re Johnston, 435 F.3d 1381, 1384 (Fed. Cir. 2006): “[O]ptional elements do not narrow the claim because they can always be omitted.”).
Regarding claim 41, Karlsson is silent on wherein when the resilient sleeve is in an uncompressed state, the first hollow needle and a second hollow needle are positioned within the resilient material. Examiner further notes given the conditional language of this claim (‘when’), the limitations are following and tied to that language are not given patentable weight .
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (US 2019/0076131) in view of Fay (US Patent No. 4589548) and Holmes et al. (US 2014/0073990) as applied to claims 21 and 29 above and in further view of Spiteri (US 2017/0196542).
Regarding claim 35, Karlsson is silent on the filter. Spiteri further comprising a filter (21) arranged to be positioned in an interior of the collection cup. (Paragraph 0121). It would have been obvious to one of ordinary skill in the art to have modified Karlsson with Spiteri such that the collection cup comprises a filter as taught by Spiteri because doing so allows separation of relatively large particulate matter from a sample (Paragraph 0121 of Spiteri).
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (US 2019/0076131) in view of Fay (US Patent No. 4589548) and Holmes et al. (US 2014/0073990) as applied to claims 21 and 29 above and in further view of Sessions et al. (US 2020/0022684).
Regarding claim 37, Karlsson in view of Fay is silent on wherein the base is reversibly secured to the collection cup.
Sessions teaches an analogous assembly (Figure 1; 1) the bottom end of the housing (25) includes a threaded portion; and the base (26) includes a threaded portion arranged to reversibly engage the threaded portion of the bottom end of the housing to reversibly attach the base to the housing (Paragraph 0156).
It would have been obvious to one of ordinary skill in the art to have modified the connection features between the bottom end of the housing and the base taught by Karlsson in view of Fay modified with Spiteri such that they comprise threaded portions as taught by Sessions since it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) and in this case the substitution of .
Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (US 2019/0076131) in view of Fay (US Patent No. 4589548) as applied to claim 21 above and in further view of Sessions et al. (US 2020/0022684).
Regarding claim 42, Karlsson in view of Fay is silent on wherein the base is reversibly secured to the collection cup. Sessions teaches an analogous assembly (Figure 1; 1) the bottom end of the housing (25) includes a threaded portion; and the base (26) includes a threaded portion arranged to reversibly engage the threaded portion of the bottom end of the housing to reversibly attach the base to the housing (Paragraph 0156).
It would have been obvious to one of ordinary skill in the art to have modified the connection features between the bottom end of the housing and the base taught by Karlsson in view of Fay modified with Spiteri such that they comprise threaded portions as taught by Sessions since it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) and in this case the substitution of the connection means of Sessions would have yielded predictable results, namely, a reversible engagement between the bottom end of the housing and the base in Karlsson to allow the cap to engage the vacuum tube that was not dependent upon on the type of connection between the bottom end of the housing and the base.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791